Barnes, J.
On exceptions. An action on instruments declared to be promissory notes was referred, with right to except as to questions of law.
Report was filed in due course. No objection, in writing, to the report of referee was filed or presented. Report was accepted at the term next after filing, and exceptions allowed.
Rules of Court are binding on Justices of the Superior Court. Camp Maqua Y. W. C. A. v. Poland, 130 Me., 485, 157 A., 859; Lincoln v. Hall, 131 Me., 310, 162 A., 267.
Because of non-compliance with No. XXI, Rules of Supreme and Superior Courts, requiring objection to report of a referee to be *45filed in'writing, nothing is gained from the exceptions. It may be added that probably the application of the rule entails no hardship on the excepting party. „ ,. 7 ,
,. 7 , Exceptions overruled.